F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                          DEC 23 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk


    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 97-3357
                                               (D.C. No. 97-CR-40012-01-RDR)
    DOUGLAS O. RUEDLINGER,                                 (D. Kan.)

                Defendant-Appellant.




                            ORDER AND JUDGMENT *



Before BRORBY, KELLY, and HENRY, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Defendant Douglas O. Ruedlinger appeals from an order of the district

court granting the government’s motion to revoke defendant’s release on bail

pending trial. We affirm.

      In No. 97-40012, defendant was charged in a twenty-four-count indictment

with conspiracy, interstate transportation of money obtained by fraud, money

laundering, mail fraud, bankruptcy fraud, extortion and perjury. Trial in that case

is scheduled to begin approximately one week after the completion of his

co-defendant’s trial, which is scheduled to begin January 20, 1988. In April

1997, defendant was found guilty of ten counts of mail fraud, two counts of wire

fraud, and one count of money laundering. (No. 96-40045.) He is to be

sentenced on that conviction January 16, 1998.

      Defendant was released on bail in No. 96-40045, subject to various

conditions. The district court incorporated those conditions into the bail order in

No. 97-40012. Defendant was found to have violated those release conditions in

No. 96-40045. However, the court continued bail with the imposition of several

additional conditions including one that he should “not transfer directly or

indirectly personal or business funds, real or personal property, with a value in

excess of $500, except with the express written consent of the court.” Appellee’s

Supp. App. A, p. 3.




                                         -2-
      Subsequently, defendant received a refund on a car rental for approximately

$900.00. He received verbal permission from his pretrial services officer to

deposit that check. He also received an income tax refund of $1,311.53 which he

also received verbal permission to deposit. Thereafter, defendant received a tax

refund of $113,429.57. This check he divided into eleven cashiers checks and

disbursed. After disbursement, he provided an accounting to his pretrial services

officer. Defendant also executed an agreement to sell some of his property for

$250,000.00. He did not notify anyone of that transaction. The government then

filed a petition to revoke defendant’s pretrial release pursuant to 18 U.S.C.

§ 3148(b).

      The district court, held that the evidence was clear and convincing that

defendant had intentionally violated the terms of his release and that it was

unlikely he would abide by any conditions or combination of conditions of

release. The court ordered defendant detained pending trial. Defendant appeals.

      “Appellate review of detention or release orders is plenary as to mixed

questions of law and fact and independent, with due deference to the district

court’s purely factual findings.” United States v. Stricklin, 932 F.2d 1353, 1355

(10th Cir. 1991).

      Defendant admits he did not have the express written consent of the court

to disperse the funds. See Defendant’s Br. at 8. However, he contends he


                                         -3-
attempted to obtain that request and that he was acting in accordance with his

previous acts which had not been found violative of his bail conditions. He

asserts that he never received written permission to deposit the first two checks,

and, apparently, concludes that he was therefore released from the written consent

provision. Defendant is wrong. The distinction between receiving oral

permission to deposit checks and receiving no permission to disburse money is

obvious. The evidence is clear and convincing that defendant violated the

conditions of his release.

      The district court also correctly found that it was unlikely defendant would

abide by any additional conditions imposed. He had already violated his bail

conditions once. The current hearing related to his violation of the conditions

imposed as a consequence of his first violation. Defendant’s prior behavior

provided ample evidence for the district court to conclude that he would not

comply with any conditions imposed.

      We find no error in the district court’s determination that defendant

violated the conditions of his release and that it was unlikely he would abide by

any conditions or combination of conditions of release. The judgment of the

United States District Court for the District of Kansas is AFFIRMED.

                                                    ENTERED FOR THE COURT

                                                    PER CURIAM


                                         -4-